Name: Commission Regulation (EEC) No 2726/92 of 21 September 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 9 . 92 Official Journal of the European Communities No L 278/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2726/92 of 21 September 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, rates, in line with the provisions of Articles 6 and 6a of Regulation (EEC) No 1677/85, for Italy, the United Kingdom and Spain ; Having regard to the Treaty establishing the European Economic Community, Whereas Commission Regulation (EEC) No 3153/85 ('), as last amended by Regulation (EEC) No 3672/89 ('), laid down detailed rules for the calculation of monetary compensatory amounts ; whereas pursuant to Article 1 of Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (10), as last amended by Regulation (EEC) No 3137/91 ("), the real monetary gap following realignment is to be calculated for the period 17 and 18 September 1992 ; Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (*), and in particular Article 12 thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 establishing advanced fixing of monetary compensatory amounts (*), as last amended by Regulation (EEC) No 3247/89 (4), and in particular Article 6 (3) thereof, Whereas Article 6 ( 1 ) of Regulation (EEC) No 3155/85 provides that monetary compensatory amounts fixed in advance shall be adjusted if a new agricultural conversion rate which was publicly announced before an application for advance fixing was lodged comes into effect ; Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (s), as last amended by Regulation (EEC) No 2704/92 ('); Whereas application of the abovementioned rules makes it necessary to adjust the monetary compensatory amounts applicable in Spain, Italy and the United Kingdom; Whereas following the monetary realignment of 17 September 1992 Commission Regulation (EEC) No 2736/92 (7) has adjusted the agricultural conversion Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees , ') OJ No L 164, 24. 6. 1985, p. 6 . *) OJ No L 201 , 31 . 7. 1990, p . 1 . &gt;) OJ No L 310, 21 . 11 . 1985, p. 22 . 4) OJ No L 314, 28 . 10 . 1985, p. 51 . ') OJ No L 153, 17. 6. 1991 , p. 1 . *) OJ No L 273, 17 . 9. 1992, p . 1 . ') OJ No L 277, 22. 9. 1992, p . 19. (') OJ No L 310, 21 . 11 . 1985 , p . 4 . O OJ No L 358, 8 . 12 . 1989, p. 28 . ( ,0) OJ No L 312, 18 . 11 . 1988 , p. 16 . (") OJ No L 297, 29. 10. 1991 , p. 17 . No L 278/2 Official Journal of the European Communities 22 . 9. 92 HAS ADOPTED THIS REGULATION : 2 . Annex II is replaced by Annex II hereto. Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . The columns headed 'Italy*, 'United Kingdom' and 'Spain' in Annex I are replaced by those shown in Annex I to this Regulation. Article 2 This Regulation shall enter into force on 22 September 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 September 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission 22 . 9. 92 Official Journal of the European Communities No L 278/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Notes Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 110313 10 1103 13 90 1103 1910 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 6,440 6,440 8,700 8,700 6,440 6,440 6,118 6,118 6,118 5,874 5,874 6,440 6,440 6,118 6,118 7,807 7,357 9,016 2,898 6,241 5,991 6,241 6,241 11,097 8,432 8,223 9,338 6,569 6,241 8,566 6,241 6,241 6,569 6,241 6,241 5,991 6,569  1000 kg 15 836 15 836 21 393 21 393 15 836 15 836 15 046 15 046 15 046 14 444 14 444 15 836 15 836 15 046 15 046 19199 18 093 22 171 7 126 15 347 14 733 15 347 15 347 27 289 20 735 20 221 22 963 16 153 15 347 21064 15 347 15 347 16 153 15 347 15 347 14 733 16 153 700,87 700,87 946,82 946,82 700,87 700.87 665.88 665,88 665,88 639,24 639,24 700,87 700.87 665.88 665.88 849.72 800.73 981.22 315,39 679,20 652,03 679,20 679,20 1 207,72 917,69 894,94 1 016,26 714.89 679,20 932.23 679,20 679,20 714,89 679,20 679,20 652,03 714,89 11-1 11-1 7285 7286 11-2 11-1 11-1 7285 7286 No L 278/4 Official Journal of the European Communities 22 . 9. 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Pta 11-1 11-1 11-1 11-1 11-6 11-6 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 7295 7294  1 000 kg  6,241 15 347 679,20 6,241 15 347 679,20 6,241 15 347 679,20 8,566 21 064 932,23 5,991 14 733 652,03 10,572 25 999 1 150,64 6,569 16 153 714,89 6,241 15 347 679,20 7,084 17 420 770,96 6,241 15 347 679,20 6,241 15 347 679,20 6,241 15 347 679,20 8,566 21 064 932,23 9,789 24 073 1 065,41 6,241 15 347 679,20 5,991 14 733 652,03 10,572 25 999 1 150,64 8,223 20 221 894,94 5,991 14 733 652,03 5,991 14 733 652,03 6,569 16 153 714,89 6,569 16 153 714,89 6,569 16 153 714,89 6,569 16 153 714,89 6,241 15 347 679,20 6,241 15 347 679,20 6,241 15 347 679,20 6,569 16 153 714,89 6,241 15 347 679,20 6,241 15 347 679,20 6,241 15 347 679,20 6,569 16 153 714,89 6,241 15 347 679,20 6,241 15 347 679,20 6,241 15 347 679,20 4,830 11 877 525,65 1,932 4 751 210,26 11,463 28 188 1 247,55 8,565 21 062 932,16 10,891 26 781 1 185,26 8,137 20 011 885,62 9,483 23 321 1 032,11 10,883 26 763 1 184,47 10,883 26 763 1 184,47 9,724 23 913 1 058,31 1103 29 90 1104 11 10 1104 1190 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1108 12 00 11-3 11-3 11-3 11-3 11-1 11-1 11-4 11-4 11-4 O Official Journal of the European Communities No L 278/522 . 9. 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta C) C) o C) 9,724 9,724 9,724 9,724 9,724 9,724 9,724 14,811 12,686 9,724 9,724 9,724 13,266 9,273 9,724  1 000 kg 23 913 23 913 23 913 23 913 23 913 23 913 23 913 36 423 31 197 23 913 23 913 23 913 32 623 22 804 23 913 1 058,31 1 058,31 1 058,31 1 058,31 1 058,31 1 058,31 1 058,31 1 612,00 1 380,71 1 058,31 1 058,31 1 058,31 1 443,79 1 009,25 1 058,31 11-4 11-5 11-5 11-4 11-4 11-4 11-4 17-9 17-9 23-1 23-1 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 1108 12 00 110813 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2,660 5,509 2,660 5,509 2,660 5,699 2,660 5,699 12,880 0,773 8,841 17,682 1,315 2,630 6 541 13 548 6 541 13 548 6 541 14 015 6 541 14 015 31 672 1 900 21 741 43 482 3 234 6 467 289,47 599,61 289,47 599,61 289,47 620,29 289,47 620,29 1 401,74 84,10 899,91 1 799,83 133,85 267,69 7624 7625 7541 7542 7543 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 7624 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 &lt;J) O O O O C) O O O O o o o o o o o 13,951 27,902 0,773 9,614 18,455 0,773 2,088 3,403 0,773 14,724 28,675 34 307 68 614 1 900 23 641 45 382 1 900 5 134 8 367 1 900 36 207 70 514 1 420,05 2 840,09 84,10 984,01 1 883,93 84,10 217,95 351,79 84,10 1 504,15 2 924,19 No L 278/6 Official Journal of the European Communities 22 . 9. 92 Positive Negative Denmark FranceGermany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Italy Greece Ireland Spam DM FI Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pu CN code Table Additionalcode Notes 2309 10 31 23-3 7691 2309 10 33 23-9 7541 o 23-9 7542 o \ 23-9 7543 o I 23-9 7545 (') 23-9 7546 (*&gt; 23-9 7547 . «*&gt; 23-9 7548 C) 23-9 7549 0 \ 23-9 7645 o 23-9 7646 o 23-9 7647 0 23-9 7648 o 23-9 7649 o l 23-9 7650 o \ 23-9 7651 o 23-9 7652 o 23-9 7653 o 2309 10 51 23-4 7624 23-4 7692 2309 10 53 23-10 7541 o \ 23-10 7542 o 23-10 7543 o 23-10 7545 o 23-10 7546 o 23-10 7547 o 23-10 7548 o 23-10 7549 o 23-10 7654 O 23-10 7655 o 23-10 7656 C) 23-10 7657 o \ 23-10 7658 o 23-10 7659 o 23-10 7660 o 23-10 7661 o 23-10 7662 o 2309 90 31 23-5 7624 I 23-5 7693 I 2309 90 33 23-11 7541 o 23-11 7542 o I 23-11 7543 o 23-11 7545 o 23-11 7546 C) 23-11 7547 &lt;2) 2,447 8,841 17,682 1,315 2,630 13,951 27,902 2,447 11,288 20,129 2,447 3,762 5,077 2,447 16,398 30,349 4,830 8,841 17,682 1,315 2,630 13,951 27,902 4,830 13,671 22,512 4,830 6,145 7,460 4,830 18,781 32,732 0,773 8,841 17,682 1,315 2,630  1000 kg 6 018 21 741 43 482 3 234 6 467 34 307 68 614 6018 27 759 49 500 6 018 9 252 12 485 6 018 40 325 74 632 11 877 21 741 43 482 3 234 6 467 34 307 68 614 11 877 33 618 55 359 11 877 15 111 18 344 11 877 46 184 80 491 1 900 21 741 43 482 3 234 6 467 266,33 899,91 1 799,83 133,85 267,69 1 420,05 2 840,09 266,33 1 166,24 2 066,16 266,33 400,18 534,02 266.33 1 686,38 3 106,42 525,65 899,91 1 799,83 133,85 267,69 1 420,05 2 840,09 525,65 1 425,56 2 325,48 525,65 659,50 793.34 525,65 1 945,70 3 365,74 84,10 899,91 1 799,83 133,85 267,69 22 . 9 . 92 Official Journal of the European Communities No L 278/7 Positive Negative Germany PortugalNether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PttDM F1 Esc £ CN code Table Additionalcode Notes 2309 90 33 23-11 7548 o 23-11 7549 o 23-11 7663 o 23-11 7664 o 23-11 7665 o l 23-11 7666 o 23-11 7667 (') 23-11 7668 o 23-11 7669 o l 23-11 7670 o 23-11 7671 o 2309 90 41 23-6 7624 23-6 7694 2309 90 43 23-12 7541 o 23-12 7542 o 23-12 7543 o 23-12 7545 o 23-12 7546 o 23-12 7547 (2) 23-12 7548 &lt;2) l 23-12 7549 o 23-12 7672 o 23-12 7673 o I 23-12 7674 o 23-12 7675 o 23-12 7676 o 23-12 7677 o 23-12 7678 o 23-12 7679 o l 23-12 7680 o 2309 90 51 23-7 7624 l 23-7 7695 2309 90 53 23-13 7541 o 23-13 7542 o 23-13 7543 o 23-13 7545 o 23-13 7546 o 23-13 7547 o 23-13 7548 o 23-13 7549 o I 23-13 7681 (') 23-13 7682 o 23-13 7683 o I 23-13 7684 O 23-13 7685 o  1 000 kg 34 307 68 614 1900 23 641 45 382 1 900 5 134 8 367 1 900 36 207 70 514 6 018 21 741 43 482 3 234 6 467 34 307 68 614 6018 27 759 49 500 6018 9 252 12 485 6 018 40 325 74 632 11 877 21 741 43 482 3 234 6 467 34 307 68 614 11 877 33 618 55 359 11 877 15 111 13,951 27,902 0,773 9,614 18,455 0,773 2,088 3,403 0,773 14,724 28,675 2,447 8,841 17,682 1,315 2,630 13,951 27,902 2,447 11,288 20,129 2,447 3,762 5,077 2,447 16,398 30,349 4,830 8,841 17,682 1,315 2,630 13,951 27,902 4,830 13,671 22,512 4,830 6,145 1 420,05 2 840,09 84,10 984.01 1 883,93 84,10 217,95 351,79 84,10 1 504,15 2 924,19 266,33 899,91 1 799,83 133,85 267,69 1 420,05 2 840,09 266,33 1 166,24 2 066,16 266,33 400,18 534.02 266,33 1 686,38 3 106,42 525,65 899,91 1 799,83 133,85 267,69 1 420,05 2 840,09 525,65 1 425,56 2 325,48 525,65 659,50 No L 278/8 Official Journal of the European Communities 22 . 9. 92 \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  l 2309 90 53 23-13 7686 o 7,460 18 344 793,34 23-13 7687 o 4,830 11 877 525,65 23-13 7688 0 18,781 46 184 1 945,70 \ 23-13 7689 o 32,732 80 491 l 3 365,74 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . 22 . 9. 92 Official Journal of the European Communities No L 278/9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 0102 90 10 (') 6,150  100 kg live weight  15 123 625,98 0102 90 31 C) 6,150 15 123 l 625,98 0102 90 33 C) 6,150 15 123 625,98 0102 90 35 \ o 6,150 15 123 625,98 0102 90 37 \ 6,150 15 123 625,98 0201 10 10 11,685  100 kg net weight  28 734 1 189,37 0201 10 90 11,685 28 734 1 189,37 0201 20 21 11,685 28 734 1 189,37 0201 20 29 11,685 28 734 1 189,37 0201 20 31 I 9,348 22 987 951,49 0201 20 39 9,348 22 987 l 951,49 0201 20 51 14,022 34 481 1 427,24 0201 20 59 14,022 34 481 1 427,24 0201 20 90 9,348 22 987 951,49 0201 30 00 15,990 39 320 1 627,55 0202 10 00 10,393 25 558 1 057,91 0202 20 10 \ o 10,393 25 558 1 057,91 0202 20 30 02-1 02-1 02-1 7014 7018 7019 o 1,663 1,663 8,315 4 089 4 089 20 447 169,27 169,27 846,33 0202 20 50 02-1 02-1 02-1 7014 7018 7019 o 2,598 2,598 12,991 6 390 6 390 31 948 264,48 264,48 1 322,39 0202 20 90 l o 8,315 20 447 I 846,33 0202 30 10 l 0 12,991 31 948 1 322,39 0202 30 50 (')(') 12,991 31 948 l 1 322,39 0202 30 90 02-2 02-2 7034 7038 (') 2,598 12,991 6 390 31 948 264,48 1 322,39 0206 10 95 15,990 39 320 1 627,55 0206 29 91 12,991 31 948 l 1 322,39 0210 20 10 9,348 22 987 l 951,49 0210 20 90 13,345 32 817 \ 1 358,38 0210 90 41 13,345 32 817 1 358,38 0210 90 90 13,345 32 817 1 358,38 1602 50 10 16-4 16-4 16-4 7330 7331 7332 13,345 7,995 5,350 32 817 19 660 13 157 1 358,38 813,78 544,60 1602 90 61 16-4 7332 \ 5,350 l 13 157 l l l 544,60 No L 278/ 10 Official Journal of the European Communities 22 . 9. 92 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. O Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. 22 . 9. 92 Official Journal of the European Communities No L 278/ 11 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33  100 pieces  0,070 210 0,206 614 0,070 210  100 kg  0,306 914 0,498 1 487 0,472 1 409 0,337 1 005 0,492 1 469 0,385 1 148 0,438 1 306 0,477 1 422 0,481 1 435 0,527 1 573 0,586 1 749 0,712 2 124 0,791 2 360 0,675 2 013 0,738 2 201 0,704 2 099 0,438 1 306 0,477 1 422 0,481 1 435 0,527 1 573 0,712 2 124 0,791 2 360 0,675 2 013 0,738 2 201 0,704 2 099 1,297 3 869 0,525 1 565 0,399 1 191 0,277 825 0,722 2 154 0,678 2 024 1,229 3 666 0,277 825 1,010 3 014 0,580 1 730 Official Journal of the European Communities 22. 9. 92No L 278 / 12 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 0,399 0,277 0,770 0,361 0,650 1,229 0,277 1,550 1,297 0,870 0,812 0,774 0,399 0,277 1,107 0,722 1,070 0,678 1,015 1,229 0,277 1,297 0,525 0,399 0,277 0,722 0,678 1,229 0,277 1,010 0,580 0,399 0,277 0,770 0,361 0,650 1,229 0,277 1,550 1,297 0,870 0,812 0,774 0,399 0,277 1 191 825 2 296 1 076 1 937 3 666 825 4 623 3 869 2 596 2 422 2 308 1 191 825 3 302 2 154 3 192 2 024 3 028 3 666 825 3 869 1 565 1 191 825 2 154 2 024 3 666 825 3 014 1 730 1 191 825 2 296 1 076 1 937 3 666 825 4 623 3 869 2 596 2 422 2 308 1 191 825 22 . 9. 92 Official Journal of the European Communities No L 278/ 13 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 1,107 3 302 0,722 2 154 1,070 3 192 0,678 2 024 1,015 3 028 1,229 3 666 0,277 825 0,614 1 833  100 pieces  0,147 438 0,050 150  100 kg  0,444 1 324 2,078 6 197 0,906 2 701 0,968 2 887 2,007 5 985 0,515 1 536 0,962 2 870 1,352 4 032 1,296 3 865 1,352 4 032 1,802 5 376 0,244 728 1,802 5 376 0,244 728 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 No L 278/ 14 Official Journal of the European Communities 22 . 9. 92 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland SpainBelgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Ptt a+e 6,975 4,548 6,975  100 kg a+e 17 154 11 184 17 154 a+e 710,02 462,93 710,02 d + f d + f a+c 462,93 a+c d+f d+f a+c 4,548 a+c a+c a+c a+c a+c+f d+f d+f a+c 11 184 a+c a + c a+c a+c a + c + f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 7058 7059 7079 7222 7089 7089 7744 7098 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7097 7223 7098 7114 7224 7744 7089 7744 7744 a+c a+c a+c a+c + f a+c a + c+f a + c a + c a+c a+c + f a+c+ f a+c + f a+c a+c a+c a+c + f a+c+ f a + c + f 462,93 710,02 a+c a+c+f a+c a+c a+c a+c+f a + c+f a+c + f a + c a+c a+c a + c+f a+c + f a + c+f 4,548 6,975 a+c a + c+f a+c a+c a+c a + c + f a + c + f a + c+ f a+c a+c a+c a+c+f a + c+f a+c+f 11 184 17 154 11 1844,548 a+c 462,93 a+ ca+c a+c d+f a + c+f a + c+f a+c d+f a+c + f a+c + f a + c d+f . a+c + f a+c+f 22 . 9. 92 Official Journal of the European Communities No L 278/15 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfr » Dkr Lit FF Dr £ Irl Pta  100 kg  0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 20 0406 10 80 0406 20 10 0406 20 90 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7197 7199 7218 7225 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 a+c a+c a + c a+c a+c a + c a+c a + c a + c a + c + f a+c+f a+c+f a + c+f a+c+f a+c+f a + c + f a+c+f a+c+f a+c a+c a + c a+c a + c a + c a+c a+c a + c a+c a+c a + c a + c a+c a+c a+c a+c a + c a + c+f a+c+f a+c+ f a + c+f a+c+f a+c+f a+c+ f a + c+f a + c+f a + c + f a + c+f a+c+f a+c+ f a + c+f a+c+f a+c+ f a+c+f a+c+ f 4,021 9 889 409,31 4,122 10 136 419,54 5,835 14 350 593,97 5,981 14 708 608,82 6,344 15 600 645,72 6,502 15 990 661,86 11,555 28 415 1 176,17 11,844 29 126 1 205,58 b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef bxcoef b b b b x coef b x coef b x coef 8,673 21 329 882,84 9,903 24 353 1 008,02 5,963 14 663 606,95 7,759 19 081 789,82 2,710 6 665 275,89 3,942 9 695 401,29 9,903 24 353 1 008,02 7,759 19 081 789,82 3,942 9 695 401,29 9,903 24 353 1 008,02 13,428 33 021 1 366,81 No L 278/16 Official Journal of the European Communities 22. 9 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom SpainBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfr$ Dkr Lit FF Dr £ IrlDM FI Esc £ Pu  100 kg 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 9011 3,561 5,223 7,600 9,013 3,561 5,223 7,600 7,600 9,013 9,013 9,374 7,759 8,673 9,903 5,963 7,759 11,590 11,590 7,759 11,590 8 757 12 845 18 690 22 164 8 757 12 845 18 690 18 690 22 164 22 164 23 052 19 081 21 329 24 353 14 663 19 081 28 502 28 502 19 081 28 502 362,49 531,67 773,62 917,43 362,49 531,67 773,62 773,62 917,43 917,43 954,17 789,82 882,84 1 008,02 606,95 789,82 1 179,77 1 179,77 789,82 1 179,77 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 10,621 8,673 9,903 5,963 7,759 8,673 9,903 5,963 7,759 8,673 9,903 5,963 26 118 21 329 24 353 14 663 19 081 21 329 24 353 14 663 19 081 21 329 24 353 14 663 1 081,08 882,84 1 008,02 606,95 789,82 882,84 1 008,02 606,95 789,82 882,84 1 008,02 606,95 0406 90 27 22 . 9. 92 Official Journal of the European Communities No L 278/17 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0406 90 27 04-15 7258 7,759 19 081 789,82 0406 90 29 04-15 04-15 04-15 04-15 04-15 04-15 7253 7254 7255 7256 7257 7258 8,673 9,903 5,963 7,759 21 329 24 353 14 663 19 081 882,84 1 008,02 606,95 789,82 0406 90 31 04-15 04-15 04-15 04-15 04-15 04-15 7253 7254 7255 7256 7257 7258 8,673 9,903 5,963 7,759 21 329 24 353 14 663 19 081 882,84 1 008,02 606,95 789,82 0406 90 33 04-15 04-15 04-15 04-15 04-15 04-15 7253 7254 7255 7256 7257 7258 8,673 9,903 5,963 7,759 21 329 24 353 14 663 19 081 882,84 1 008,02 606,95 789,82 0406 90 35 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 8,673 9,903 5,963 7,759 21 329 24 353 14 663 19 081 882,84 1 008,02 606,95 789,82 0406 90 37 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 8,673 9,903 5,963 7,759 21 329 24 353 14 663 19 081 882,84 1 008,02 606,95 789,82 0406 90 39 04-15 04-15 04-15 04-15 04-15 7254 7255 7256 7257 7258 8,673 9,903 5,963 7,759 21 329 24 353 14 663 19 081 882,84 1 008,02 606,95 789,82 0406 90 50 04-15 04-15 04-15 04-15 04-15 04-15 7253 7254 7255 7256 7257 7258 8,673 9,903 5,963 7,759 21 329 24 353 14 663 19 081 882,84 1 008,02 606,95 789,82 0406 90 61    0406 90 63    0406 90 69 I 13,428 33 021 1 366,81 0406 90 73 04-16 04-16 7259 7274 8,673 21 329 882,84 Official Journal of the European Communities 22. 9. 92No L 278/ 18 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spam DM FI Esc % Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 9,903 5,963 7,759 8,673 9,903 5,963 7,759 8,673 9,903 5,963 7,759 8,673 9,903 5,963 7,759 8,673 9,903 5,963 7,759 8,673 9,903 5,963 7,759  100 kg  24 353 14 663 19 081 21 329 24 353 14 663 19 081 21 329 24 353 14 663 19 081 21 329 24 353 14 663 19 081 21329 24 353 14 663 19 081 21 329 24 353 14 663 19 081 1 008,02 606,95 789,82 882,84 1 008,02 606,95 789,82 882,84 1 008,02 606,95 789,82 882,84 1 008,02 606,95 789,82 882,84 1 008,02 606,95 789,82 882,84 1 008,02 606,95 789,82 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 85 0406 90 89 0406 90 93 0406 90 99 2309 10 15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7228 7230 7232 7553 7554 7555 7556 8,673 9,903 5,963 7,759 2,710 3,942 9,903 7,759 3,942 0,884 1,768 2,652 3,315 21 329 24 353 14 663 19 081 6 665 9 695 24 353 19 081 9 695 2 174 4 348 6 522 8 153 882,84 1 008,02 606,95 789,82 275,89 401,29 1 008,02 789,82 401,29 89,99 179,98 269,97 337,47 22. 9. 92 Official Journal of the European Communities No L 278/ 19 Negative CN code Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr lit FF Dr £ Irl Pta  100 kg 2309 10 15 2309 10 19 \ \ Positive \ Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom DM F1 Esc £ 23-14 7557 3,713 23-14 7558 3,978 23-14 7559 0,131 23-14 7569 0,263 23-14 7573 0,394 23-14 7574 0,493 23-14 7577 0,552 23-14 7578 0,592 23-14 7579 1,395 23-14 7580 l 2,790 23-14 7581 4,185 23-14 7582 l 5,232 23-14 7583 l 5,859 23-14 7584 l 6,278 23-14 7885  23-14 7553 l 0,884 23-14 7554 l 1,768 23-14 7555 l 2,652 23-14 7556 l 3,315 23-14 7557 l 3,713 23-14 7558 l 3,978 23-14 7559 l 0,131 23-14 7569 l 0,263 23-14 7573 l 0,394 23-14 7574 l 0,493 23-14 7577 l 0,552 23-14 7578 0,592 23-14 7579 l 1,395 23-14 7580 l 2,790 23-14 7581 4,185 23-14 7582 l 5,232 23-14 7583 l 5,859 23-14 7584 l 6,278 23-14 7885 l  23-14 7553 l 0,884 23-14 7554 l 1,768 23-14 7555 l \ 2,652 23-14 7556 l 3,315 23-14 7557 l 3,713 23-14 7558 l 3,978 23-14 7559 l 0,131 23-14 7569 l 0,263 23-14 7573 l 0,394 23-14 7574 l 0,493 23-14 7577 l 0,552 9 131 377,96 9 784 404,96 323 13,38 647 26,77 970 40,15 1 213 50,19 1 358 56,22 1 455 60,23 3 431 142,00 6 861 284,01 10 292 426,01 12 865 532,52 14 409 596,42 15 438 639,02 2 174 89,99 4 348 179,98 6 522 269,97 8 153 337,47 9 131 377,96 9 784 404,96 323 13,38 647 26,77 970 40,15 1 213 50,19 1 358 56,22 1 455 60,23 3 431 142,00 6 861 284,01 10 292 426,01 12 865 532,52 14 409 596,42 15 438 639,02 2 174 89,99 4 348 179,98 6 522 269,97 8 153 337,47 9 131 377,96 9 784 404,96 323 13,38 647 26,77 970 40,15 1 213 50,19 1 358 56,22 2309 10 39 No L 278/20 Official Journal of the European Communities 22 . 9 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal DM Fi Esc 2309 10 39 United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pu 0,592  100 kg  1 455 60,23 1,395 3 431 l 142,00 2,790 6 861 284,01 4,185 10 292 426,01 5,232 12 865 532,52 5,859 14 409 596,42 6,278 15 438 639,02 2309 10 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 0,884 1,768 2,652 3,315 3,713 3,978 0,131 0,263 0,394 0,493 0,552 0,592 1,395 2,790 4,185 5,232 5,859 6,278 0,884 1,768 2,652 3,315 3,713 3,978 0,131 0,263 0,394 0,493 0,552 0,592 1,395 2,790 4,185 5,232 5,859 6,278 2 174 4 348 6 522 8 153 9 131 9 784 323 647 970 1 213 1 358 1 455 3 431 6 861 10 292 12 865 14 409 15 438 2 174 4 348 6 522 8 153 9 131 9 784 323 647 970 1 213 1 358 1 455 3 431 6 861 10 292 12 865 14 409 15 438 89,99 179,98 269.97 337,47 377,96 404.96 13,38 26,77 40,15 50,19 56.22 60.23 142.00 284.01 426.01 532,52 596,42 639.02 89,99 179.98 269.97 337,47 377,96 404,96 13,38 26,77 40,15 50,19 56.22 60.23 142.00 284.01 426.01 532,52 596,42 639.02 2309 10 70 22 . 9. 92 Official Journal of the European Communities No L 278/21 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 2309 10 70 2309 90 35 2309 90 39 ir  100 kg  ra 0,884 2 174 89,99 1,768 4 348 179,98 2,652 6 522 269,97 3,315 8 153 337,47 3,713 9 131 377,96 3,978 9 784 404,96 0,131 323 13,38 0,263 647 26,77 0,394 970 40,15 0,493 1 213 50,19 0,552 1 358 56,22 0,592 1 455 60,23 1,395 3 431 142,00 2,790 6 861 284,01 4,185 10 292 426,01 5,232 12 865 532,52 5,859 14 409 596,42 6,278 15 438 639,02 0,884 2 174 89,99 1,768 4 348 179,98 2,652 6 522 269,97 3,315 8 153 337,47 3,713 9 131 377,96 3,978 9 784 404,96 0,131 323 13,38 0,263 647 26,77 0,394 970 40,15 0,493 1 213 50,19 0,552 1 358 56,22 0,592 1 455 60,23 1,395 3 431 142,00 2,790 6 861 284,01 4,185 10 292 426,01 5,232 12 865 532,52 5,859 14 409 596,42 6,278 15 438 639,02 0,884 2 174 89,99 1,768 4 348 179,98 2,652 6 522 269,97 3,315 8 153 337,47 3,713 9 131 377,96 3,978 9 784 404,96 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 2309 90 49 No L 278/22 Official Journal of the European Communities 22 . 9. 92 Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In Pu  100 kg 3232309 90 49 2309 90 59 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 0,131 0,263 0,394 0,493 0,552 0,592 1,395 2,790 4,185 5,232 5,859 6,278 0,884 1,768 2,652 3,315 3,713 3,978 0,131 0,263 0,394 0,493 0,552 0,592 1,395 2,790 4,185 5,232 5,859 6,278 0,884 1,768 2,652 3,315 3,713 3,978 0,131 0,263 0,394 0,493 0,552 0,592 1,395 13,38 26,77 40,15 50,19 56.22 60.23 142.00 284.01 426.01 532,52 596,42 639.02 89,99 179,98 269.97 337,47 377,96 404.96 13,38 26,77 40,15 50,19 56.22 60.23 142.00 284.01 426.01 532,52 596,42 639.02 89,99 179.98 269.97 337,47 377,96 404,96 13,38 26,77 40,15 50,19 56.22 60.23 142,00 647 970 1 213 1 358 1 455 3 431 6 861 10 292 12 865 14 409 15 438 2 174 4 348 6 522 8 153 9 131 9 784 323 647 970 1 213 1 358 1 455 3 431 6 861 10 292 12 865 14 409 15 438 2 174 4 348 6 522 8 153 9 131 9 784 323 647 970 1 213 1 358 1 455 3 431 2309 90 70 22.9.92 Official Journal of the European Communities No L 278/23 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Esc £ Bfrs/Lfrs Dkr Li: FF Dr £ Irl Pu 2309 90 70 2,790 4,185 5,232 5,859 6,278  100 kg 6 861 10 292 12 865 14 409 15 438 284,01 426,01 532,52 596,42 639,02 . 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885  °/o milk fat/ 100 kg product a b 0,129 0,141 317 348 13,124 14,397 «/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  C 0,060 147 6,069  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 0,070 172 7,100 °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 0,005 13 0,552  °/o sucrose/ 100 kg product f 0,024 58 2,877 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weightof these products and the lactose content of the added whey. No L 278/24 Official Journal of the European Communities 22 . 9. 92 PART 6 SECTORWINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 2204 21 25 22-5 7431 o 2 534 22-5 7432 o 2 534 22-5 7434 C) 109 22-5 7587 o 2 534 22-5 7588 o 109 2204 21 29 22-6 7438 O 1 775 22-6 7439 o 1 775 22-6 7441 C) 109 22-6 7589 O 1 775 22-6 7590 o 109 2204 21 35 22-8 7449 0 2 534 22-8 7451 C) 109 22-8 7591 0 2 534 22-8 7592 o 109 2204 21 39 22-9 7455 o 1 775 22-9 7457 o 109 22-9 7593 0 1 775 22-9 7594 0 109 2204 29 10 22-3 7426 C) 109 2204 29 25 22-11 7478 0 2 534 22-11 7479 C) 2 534 22-11 7480 O 2 534 22-11 7481 o 2 534 22-11 7483 o 109 22-11 7595 o 2 534 22-11 7596 o 109 2204 29 29 22-12 7487 o 1 775 22-12 7488 o 1 775 22-12 7490 C) 109 22-12 7597 o 1 775 22-12 7598 0) 109 2204 29 35 22-14 7498 o 2 534 22-14 7499 o 2 534 22-14 7518 o 109 22-14 7599 o 2 534 22 . 9. 92 Official Journal of the European Communities No L 278/25 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland .............. DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2204 29 35 22-14 7614 e&gt; 109 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o o o o 1 775 109 1 775 109 (') Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O HI. No L 278/26 Official Journal of the European Communities 22 . 9. 92 PART 7 SECTOR SUGAR Monetary compensatory amounts I \ \ I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 1701 11 10 17-5 7334 o 1,969  100 kg  4 842 I 239,88 17-5 7335 \ 1,969 4 842 239,88 1701 11 90 17-5 17-5 7334 7335 o 1,969 1,969 4 842 4 842 239,88 239,88 1701 12 10 17-5 17-5 7334 7335 o 1,969 1,969 4 842 4 842 239,88 239,88 1701 12 90 17-5 17-5 7334 7335 o 1,969 1,969 4 842 4 842 239,88 239,88 1701 91 00 17-6 7337 o 2,364 5 813 287,66 1701 99 10 17-7 7340 \ 2,364 l 5 813 l 287,66 1701 99 90 17-7 7340 2,364 5 813 \ 287,66 1702 30 10 17-8 7341 2,364 1 - 100 kg of dry matter 5 813 257,26 1702 40 10 17-8 7341 l 2,364 5 813 257,26 1702 60 10 17-8 7341 2,364 5813 4 257,26 1702 60 90 17-10 7345 o 0,0236  °/o sucrose content and 100 kg net  58,13 2,877 17-10 7346 o 0,0236 58,13 2,877 17-10 7347 o 0,0236 58,13 2,877 1702 90 30 17-8 7341 I 2,364 1 - 100 kg of dry matter 5 813 257,26 1702 90 60 17-11 7349 o 0,0236  % sucrose content and 100 kg net  58,13 2,877 I 17-11 7350 o 0,0236 58,13 l 2,877 17-11 7351 o 0,0236 58,13 2,877 1702 90 71 17-12 7353 o 0,0236 58,13 2,877 1702 90 90 17-10 17-10 17-10 7345 7346 7347 o o o 0,0236 0,0236 0,0236 58,13 58,13 58,13 2,877 2,877 2,877 2106 90 30 21-5 7419 2,364 1 - 100 kg of dry matter 5 813 257,26 2106 90 59 21-6 7423 o 0,0236  Vo sucrose content and 1 00 kg net  58,13 2,877 21-6 7424 o 0,0236 58,13 2,877 l 21-6 7425 o 0,0236 l 58,13 2,877 22 . 9. 92 Official Journal of the European Communities No L 278/27 (') Where the yield of the raw sugar differs from that of the standard quality denned by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968, p. 42). (*) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 278/28 Official Journal of the European Communities 22 . 9. 92 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland SpainBelgium/ Luxem ­ bourg DM Fl Esc £ Bfrs/Lfrs Dkr Lie FF Dr £ Irl Pta  100 kg 15 439 17 208 24 309 6,278 7,015 9,886 639,02 711,30 1 006,20 6,278 7,015 9,886 15 439 17 208 24 309 639,02 711,30 1 006,20 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 7832 * 2,467 6 058 No L 278/2922 . 9 . 92 Official Journal of the European Communities Positive Negative Germany Portugal United .Kingdom Denmark CN code Table Additionalcode Notes Nether ­ lands Belgium/ Luxem ­ bourg Italy France Greece Ireland Spain Ut FF Dr £ Irl PtaBfrs/Lfrs DkrDM F1 Esc £  100 kg  7632 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 7633 7634 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 6585 7585 6586 7586 2,881 5 784 7 069 7001 7002 7003 7004 No L 278/30 Official Journal of the European Communities 22 . 9. 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 2,723 6 697 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 2,723 6 697 5 493 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 2,858 5 562 7 026 2,518 3,114 6 190 7 654 5 855 6 9022,806 22 . 9 . 92 Official Journal of the European Communities No L 278/31 Positive Negative Germany Nether ­ lands Portugal United Kingdom Spain CN code Table Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Esc £ Pta 100 kg Additional code Notes 7036 7037 I 7040 I 7041 I 7042 I 7043 I 7044 I 7045 I 7046 I 7047 I 7048 I 7049 I 7050 I 7051 I 7052 I 7053 I 7055 I 7056 7057 I 7060 I 7061 I 7062 I 7063 I 7064 I 7065 I 7066 I 7067 I 7068 I 7069 7070 7071 I 7072 7073 7075 7076 7077 I 7080 7081 7082 7083 7084 7085 7086 7087 7088  5 527  2,694 6 625  2,637 6 484  3,148 7 740  3,594 8 838  4,020 9 885  4,616 1 1 349 509,16 2,893 7 112  3,404 8 368  3,850 9 466  4,276 10513 464,43 4,872 11 977 536,92 3,181 7 824  3,692 9 080  4,138 10 178  4,564 11 225 495,97 3,495 8 594  4,006 9 850  4,452 10 948 478,25 4,708 11 579 479,26 5,219 12 835 541,39 5,665 13 933 595,76 6,091 14 980 647,54 6,687 16 444 720,03 4,964 12 207 507,02 5,475 13 463 569,15 5,921 14 561 623,52 6,347 15 608 675,30 6,943 17 072 747,79 5,252 12 919 538,56 5,763 14 175 600,69 6,209 15 273 655,06 6,635 16 320 706,84 5,566 13 689 572,62 6,077 14 945 634,75 6,523 16 043 689,12 9,165 22 540 932,97 9,676 23 796 995,10 10,122 24 894 1 049,47 10,548 25 941 1 101,25 11,144 27 405 1 173,74 9,421 23 168 960,73 9,932 24 424 1 022,86 10,378 25 522 1 077,23 10,804 26 569 1 129,01 No L 278/32 Official Journal of the European Communities 22 . 9 . 92 Positive Negative CN code Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spain Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Esc f Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pu  100 kg 9,709 10,220 10,666 10,023 10,534 23 880 25 136 26 234 24 650 25 906 992,27 1 054,40 1 108,77 1 026,33 1 088,46 5 651 2,555 6 279 5 527 7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 C) C) (') C) C) 0 C) C) O C) C) O C) C) 0) C) 0) C) C) o C) (') C) o C) C) C) C) (') (') C) C) C) C) C) C) n o C) C) 2,582 3,178 6 348 7 812 2,838 3,434 5 929 6 976 8 440 5 543 6 641 7 688 6 313 7411 7 270 8 526 9 624 10 671 12 135 7 898 2,700 3,126 2,568 3,014 2,957 3,468 3,914 4,340 4,936 3,213 469,22 541,71 No L 278/3322 . 9. 92 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spam CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1 Bfrs/LfrsDM Esc £ Dkr Lit FF Dr £ In Pu 100 kg 7146 7147 7148 7149 7150 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 C) O o o o 0 C) 0 0 o o o 0 0 0 (') C) o o o C) o C) C) C) (') C) C) C) C) (l) (') C) (') o o C) O C) o o (*) C) C) n 3,724 9 154  4,170 10 252  4,596 11 299 496,98 5,192 12 763 569,47 3,501 8 610  4,012 9 866  4,458 10 964 476,74 4,884 12 011 528,52 3,815 9 380  4,326 10 636  4,772 11 734 510,80 5,028 12 365 511,81 5,539 13 621 573,94 5,985 14 719 628,31 6,411 15 766 680,09 7,007 17 230 752,58 5,284 12 993 539,57 5,795 14 249 601,70 6,241 15 347 656,07 6,667 16 394 707,85 7,263 17 858 780,34 5,572 13 705 571,11 6,083 14 961 633,24 6,529 16 059 687,61 6,955 17 106 739,39 5,886 14 475 605,17 6,397 15 731 667,30 6,843 16 829 721,67 9,485 23 326 965,52 9,996 24 582 1 027,65 10,442 25 680 1 082,02 10,868 26 727 1 133,80 9,741 23 954 993,28 10,252 25 210 1 055,41 10,698 26 308 1 109,78 11,124 27 355 1 161,56 10,029 24 666 1 024,82 10,540 25 922 1 086,95 10,986 27 020 1 141,32 10,343 25 436 1 058,88 10,854 26 692 1 121,01 2,667 6 551 3,113 7 649  3,539 8 696   No L 278/34 Official Journal of the European Communities 22 . 9 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Put 7204 7205 7206 7207 7208 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 /1\ o o o o o o o o o o e&gt; C) o (') O o o o o O o o o O o C) C) o C) C) C) C) (') C) O C) (') o C) C) C) C) (') o  100 kg  4,135 10 160   5 923  2,923 7 179  3,369 8 277  3,795 9 324  4,391 10 788 487,47 2,700 6 635  3,211 7 891  3,657 8 989  4,083 10 036  3,014 7 405  3,525 8 661  3,971 9 759  3,326 8 173  3,837 9 429  5,097 12 534 518,80 5,608 13 790 580,93 6,054 14 888 635,30 6,480 15 935 687,08 7,076 17 399 759,57 5,353 13 162 546,56 5,864 14 418 608,69 6,310 15 516 663,06 6,736 16 563 714,84 7,332 18 027 787,33 5,641 13 874 578,10 6,152 15 130 640,23 6,598 16 228 694,60 7,024 17 275 746,38 5,955 14 644 612,16 6,466 15 900 674,29 2,873 7 051  3,384 8 307  3,830 9 405  4,256 10 452  4,852 11 916 532,29 3,129 7 679  3,640 8 935  4,086 10 033  4,512 11 080 487,56 5,108 12 544 560,05 3,417 8 391  3,928 9 647  4,374 10 745 467,32 4,800 11 792 519,10 Official Journal of the European Communities No L 278/3522 . 9 . 92 Positive Negative Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spam CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Fi £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl PuEsc 100 kg - 7315 7316 7317 7320 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 O O O (') C) 0) C) O (') 0) o o o (') 0) o C) C) (') C) (') C) (') 0) C) C) C) (') o C) C) o o (') C) C) C) (') C) C) C) C) C) C) 0) 3,731 9 161  4,242 10 417  4,688 11 515 501,38 4,043 9 929  4,554 11 185 481,07 5,523 13 582 562,20 6,034 14 838 624,33 6,480 15 936 678,70 6,906 16 983 730,48 7,502 18 447 802,97 5,779 14 210 589,96 6,290 15 466 652,09 6,736 16 564 706,46 7,162 17 611 758,24 7,758 19 075 830,73 6,067 14 922 621,50 6,578 16 178 683,63 7,024 17 276 738,00 7,450 18 323 789,78 6,381 15 692 655,56 6,892 16 948 717,69 6,693 16 460 689,62 3,581 8 788  4,092 10 044  4,538 11 142 479,87 4,964 12 189 531,65 5,560 13 653 604,14 3,837 9 416  4,348 10 672  4,794 11 770 507,63 5,220 12 817 559,41 5,816 14 281 631,90 4,125 10 128  4,636 11 384 484,80 5,082 12 482 539,17 5,508 13 529 590,95 4,439 10 898  4,950 12 154 518,86 5,396 13 252 573,23 4,751 11 666 490,79 5,262 12 922 552,92 5,886 14 477 599,21 6,397 15 733 661,34 6,843 16 831 715,71 7,269 17 878 767,49 No L 278/36 Official Journal of the European Communities 22 . 9. 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In Pu 100 kg 7464 7465 7466 7467 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 O O O C) C) C) C) o o O C) C) C) C) O C) C) C) C) O O o C&gt; C) C) C) V) C) O o (') C) o C) C) C) C) C) C) C) C) (') C) o C) 7,865 19 342 839,98 6,142 15 105 626,97 6,653 16 361 689,10 7,099 17 459 743,47 7,525 18 506 795,25 6,430 15 817 658,51 6,941 17 073 720,64 7,387 18 171 775,01 6,744 16 587 692,57 7,255 17 843 754,70 4,141 10 160  4,652 11 416 482,16 5,098 12 514 536,53 5,524 13 561 588,31 6,120 15 025 660,80 4,397 10 788  4,908 12 044 509,92 5,354 13 142 564,29 5,780 14 189 616,07 6,376 15 653 688,56 4,685 11 500 479,33 5,196 12 756 541,46 5,642 13 854 595,83 6,068 14 901 647,61 4,999 12 270 513,39 5,510 13 526 575,52 5,956 14 624 629,89 5,311 13 038 547,45 5,822 14 294 609,58 6,212 15 278 632,36 6,974 17 152 720,05 7,169 17 632 748,86 7,595 18 679 800,64 8,191 20 143 873,13 6,468 15 906 660,12 6,979 17 162 722,25 7,425 18 260 776,62 7,851 19 307 828,40 6,756 16618 691,66 7,267 17 874 753,79 7,713 18 972 808,16 7,070 17 388 725,72 7,581 18 644 787,85 6,230 15 321 634,17 6,741 16 577 696,30 t Official Journal of the European Communities22 . 9. 92 No L 278/37 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom SpainBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr lit FF Dr £ IrlDM Fl Esc £ Ptt 100 kg 7602 7603 7604 7605 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 0 C) O O c&gt; o o C) o o o C) C) C) (') (') o C) o C) O C) O O (') o C1) (') 0) C) C) (') (') C) C) (') C) C) (') o e&gt; (') (l) (l) ( l) 7,187 17 675 750,67 7,613 18 722 802,45 8,209 20 186 874,94 6,486 15 949 661,93 6,997 17 205 724,06 7,443 18 303 778,43 7,869 19 350 830,21 8,465 20 814 902,70 6,774 16 661 693,47 7,285 17 917 755,60 7,731 19 015 809,97 8,157 20 062 861,75 7,088 17 431 727,53 7,599 18 687 789,66 7,400 18 199 761,59 7,182 17 663 731,09 7,693 18 919 793,22 8,139 20 017 847,59 8,565 21 064 899,37 7,438 18 291 758,85 7,949 19 547 820,98 8,395 20 645 875,35 8,821 21 692 927,13 7,726 19 003 790,39 8,237 20 259 852,52 8,683 21 357 906,89 8,040 19 773 824,45 8,551 21 029 886,58 6,716 16 514 683,56 7,227 17 770 745,69 7,673 18 868 800,06 8,099 19 915 851,84 6,972 17 142 711,32 7,483 18 398 773,45 7,929 19 496 827,82 8,355 20 543 879,60 7,260 17 854 742,86 7,771 19 110 804,99 8,217 20 208 859,36 7,574 18 624 776,92 8,085 19 880 839,05 8,634 21 233 878,87 9,145 22 489 941,00 9,591 23 587 995,37 8,890 21 861 906,63 No L 278/38 Official Journal of the European Communities 22. 9. 92 Positive Negative CN code Table Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pu  100 kg  Additional code Notes 7746 o 7747 o 7750 C) 7751 o 7758 7759 7760 C) 7761 o 7762 o 7765 o 7766 (') 7768 7769 7770 o 7771 o 7778 7779 7780 o 7781 C) 7785 o 7786 o 7788 7789 7798 o 7799 o 7800 7801 7802 \ 7805 7806 7807 7808 C) 7809 C) 7810 7811 7818 o 7819 C) 7820 C) 7821 C) 7822 (') 7825 (') 7826 0 7827 o 7828 o 7829 (') 9,401 23 117 968,76 9,847 24 215 1 023,13 9,178 22 573 938,17 9,689 23 829 1 000,30 10,553 25 951 1 074,17 11,064 27 207 1 136,30 11,510 28 305 1 190,67 10,809 26 579 1 101,93 11,320 27 835 1 164,06 2,560 6 295   11,097 27 291 1 133,47 11,608 28 547 1 195,60 3,807 9 362  4,318 10618  12,472 30 670 1 269,48 12,983 31 926 1 331,61 12,728 31 298 1 297,24 13,239 32 554 1 359,37 5,878 14 457 606,68 6,389 15 713 668,81 13,057 32 112 1 329,16 13,568 33 368 1 391,29 14,014 34 466 1 445,66 13,313 32 740 1 356,92 13,824 33 996 1 419,05 14,270 35 094 1 473,42  5 825  2,880 7 081  13,601 33 452 1 388,46 14,112 34 708 1 450,59 4,127 10 148  4,638 11 404 490,49 13,377 32 898 1 361,71 13,888 34 154 1 423,84 14,334 35 252 1 478,21 13,633 33 526 1 389,47 14,144 34 782 1 451,60 14,590 35 880 1 505,97 6,198 15 243 639,23 6,709 16 499 701,36 22 . 9. 92 Official Journal of the European Communities No L 278/39 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Italy Spam DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pu  100 kg 13,921 14,432 6,267 34 238 35 494 15 412 1 421,01 1 483,14 646,22 2,619 6 438 5 602 7 0662,875 2,567 6 314 6 037 5 707 7830 7831 7838 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 O C) O C) C) (') o o o o o (') ( l) o o O o C) (l) C) 0) o 0) c&gt; C) (') (l) (') o o (l) o (l) o o o C) C) o o (') (') o C) o 6 022 7 4863,045 2,705 3,301 5 603 6 650 8 114 2,567 2,993 6 315 7 362 5 987 7 085 5 499 6 755 2,881 2,747 2,875 6 024 7 071 No L 278/40 Official Journal of the European Communities 22. 9. 92 Positive Negative Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pu 100 kg 7904 (') 3,471 8 535  7905 O    7906 C)  5 554  7907 o 2,705 6 652  7908 o 3,131 7 699  7909 o 3,727 9 163  7910 0)    7911 c&gt; 2,547 6 266  7912 0) 2,993 7 364  7913 o 3,419 8411  7915 o  5 780  7916 o 2,861 7 036  7917 o 3,307 8 134  7918 o 2,662 6 548  7919 o 3,173 7 804  7940 C)    7941 C) 2,643 6 499  7942 o 3,089 7 597  7943 o 3,515 8 644  7944 C) 4,111 10 108  7945 o  5 871  7946 o 2,899 7 127  7947 o 3,345 8 225  7948 o 3,771 9 272  7949 C) 4,367 10 736 485,53 7950 o 2,676 6 583  7951 o 3,187 7 839  7952 (') 3,633 8 937  7953 o 4 ,059 9 984  7955 o 2,990 7 353  7956 o 3,501 8 609  7957 o 3,947 9 707  7958 o 3,302 8 121  7959 o 3,813 9 377  7960 (l) 3,091 7 602  7961 (l) 3,602 8 858  7962 (l) 4,048 9 956  7963 C) 4,474 11 003 482,94 7964 (') 5,070 12 467 555,43 7965 C) 3,347 8 230  7966 o 3,858 9 486  7967 o 4,304 10 584  7968 o 4,730 11 631 510,70 7969 o 5,326 13 095 583,19 7970 o 3,635 8 942  22 . 9. 92 Official Journal of the European Communities No L 278/41 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Italy Spain DM Fi Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In Pta 100 kg - 490,46 542,24 470,15 524,52 7971 7972 7973 7975 7976 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 O O O o C) o O (') o (') (') o (') O o o O (') O o o 4,146 4,592 5,018 3,949 4,460 4,906 4,261 4,772 4,797 5,308 5,754 6,180 6,776 5,053 5,564 6,010 6,436 5,341 5,852 6,298 5,655 6,166 10 198 11 296 12 343 9 712 10 968 12 066 10 480 11 736 11 796 13 052 14 150 15 197 16 661 12 424 13 680 14 778 15 825 13 136 14 392 15 490 13 906 15 162 504,21 488,26 550,39 604,76 656,54 729,03 516,02 578,15 632,52 684,30 547,56 609,69 664,06 581,62 643,75 Amounts to be deducted 0,155 0,327 0,523 0,722 1,030 1,494 2,318 2,318 3,245 3,245 4,172 4,172 4,172 5,099 5,099 5,099 5,099 5,099 5,099 5,099 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 381 806 1 290 1 783 2 543 3 687 5 721 5 721 8 009 8 009 10 297 10 297 10 297 12 586 12 586 12 586 12 586 12 586 12 586 12 586 15,78 33.35 53.36 73,76 105,19 152,52 236,67 236.67 331,34 331,34 426,01 426,01 426,01 520.68 520,68 520,68 520,68 520,68 520,68 520,68 No L 278 /42 Official Journal of the European Communities 22 . 9 . 92 Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Spam DM Fl Esc £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Pia 100 kg 5780 5781 5785 5786 579x 5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 6,027 6,027 6,027 6,027 0,155 0,155 0,155 0,155 0,155 0,155 0,155 0,155 0,327 0,327 0,327 0,523 0,523 0,722 0,722 1,030 1,030 1,494 1,494 2,318 2,318 14 874 14 874 14 874 14 874 381 381 381 381 381 381 381 381 806 806 806 1 290 1 290 1 783 1 783 2 543 2 543 3 687 3 687 5 721 5 721 615,35 615,35 615,35 615,35 15,78 15,78 15,78 15,78 15,78 15,78 15,78 15,78 33,35 33,35 33.35 53.36 53,36 73,76 73,76 105,19 105,19 152,52 152,52 236,67 236,67 Amounts to be deducted 61xx 62xx 63xx 64xx 65xx 66xx 67Ox 67 lx 672x 673x 674x 6750 6751 6760 6761 6762 6765 0,141 0,298 0,476 0,658 0,939 1,361 2,112 2,112 2,957 2,957 3,801 3,801 3,801 4,646 4,646 4,646 4,646 347 735 1 175 1 624 2 317 3 359 5 212 5 212 7 297 7 297 9 382 9 382 9 382 11 467 11 467 11 467 11 467 14.38 30.39 48,62 67,20 95,84 138,96 215,63 215,63 301,89 301,89 388,14 388,14 388,14 474,39 474,39 474,39 474,39 22 . 9. 92 Official Journal of the European Communities ~ No L 278/43 Positive Negative Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Pw 6766 6770 6771 6780 6781 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x  100 kg  4,646 11 467 474,39 4,646 11 467 474,39 4,646 11 467 474,39 5,491 13 552 560,65 5,491 13 552 560,65 5,491 13 552 560,65 5,491 13 552 560,65 0,141 347 14,38 0,141 347 14,38 0,141 347 14,38 0,141 347 14,38 0,141 347 14,38 0,141 347 14,38 0,141 347 14,38 0,141 347 14,38 0,298 735 30,39 0,298 735 30,39 0,298 735 30,39 0,476 1 175 48,62 0,476 1 175 48,62 0,658 1 624 67,20 0,658 1 624 67,20 0,939 2 317 95,84 0,939 2 317 95,84 1,361 3 359 138,96 1,361 3 359 138,96 2,112 5 212 215,63 2,112 5 212 215,63 No L 278/44 Official Journal of the European Communities 22 . 9 . 92 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x ¢ representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153, 17 . 6. 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 22 . 9 . 92 Official Journal of the European Communities No L 278/45 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,052 . 1,058 1,028  Milk and milk products   1,052   1,058    1,028   Pigmeat -I -I -l -l -l \ -l -I -l  Sugar   1,052   1,058    1,030   Cereals   1,052   1,058    1,030   Eggs and poultry and albumins   1,017   1,023       Wine  l 1,023      Processed products (Regulation \ (EEC) No 3033/80): l  to be applied to charges   1,052   1,058    1,028   to be applied to refunds : I !  cereals   1,052   1,058    1,030   milk   1,052   1,058    1,028   sugar   1,052   1,058    1,030   Jams and marmalades (Regulation (EEC) No 426/86) -I -I -l -I -I -I -I -I -l -I  Olive oil sector \ \ · ¯ \ \ \ \